Case 1:19-cv-01005-WS-B Document 67 Filed 07/16/20 Page 1 of 2                     PageID #: 814




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


CLIFFORD NELSON, et al.,                         )
                                                 )
        Plaintiffs,                              )
                                                 )
v.                                               )   CIVIL ACTION 19-01005-WS-B
                                                 )
NATIONSTAR MORTGAGE, LLC, et al.,                )
                                                 )
        Defendants.                              )


                                             ORDER
        This matter comes before the Court on the Motion for Extension of Time (doc. 64) filed
by plaintiffs, Clifford and Susan Nelson.
        Defendants, Nationstar Mortgage, LLC, and Federal National Mortgage Association,
filed Motions for Summary Judgment (docs. 56 & 59) two days apart. In corresponding briefing
schedules, the Court ordered the Nelsons to respond to the Nationstar Motion by July 27, 2020
(see doc. 57) and to the Fannie Mae Motion by July 29, 2020 (see doc. 60).1 Plaintiffs now
request that the briefing deadlines be consolidated and extended by 20 days because (i) the
overlapping Rule 56 Motions will benefit from consolidated briefing, and (ii) plaintiffs require
additional time to respond because the Motions are extensive, plaintiffs’ counsel has other
professional obligations, and plaintiffs’ counsel is short-handed because of medical issues
affecting his staffing levels.
        For cause shown, and there being no reason to believe that the requested enlargement of
time is either unfairly prejudicial or intended for delay or any other improper purpose, the
Motion for Extension of Time is granted pursuant to Rule 6(b), Fed.R.Civ.P. The previous
briefing schedules (docs. 57 & 60) are amended as follows: Plaintiffs are ordered to file a


        1
               Plaintiffs’ statement in their Motion for Extension that their response to the
Fannie Mae Motion is due by July 20, 2020 is inaccurate. There appears to be a clerical error in
the docket text for doc. 60. The Order itself specifies that “[a]ny party opposing the motion must
respond … on or before July 29, 2020.” (PageID.769.)
Case 1:19-cv-01005-WS-B Document 67 Filed 07/16/20 Page 2 of 2                   PageID #: 815




single consolidated response to both Motions for Summary Judgment, of not more than 35 pages
in length, on or before August 17, 2020. Defendants may file a single consolidated reply, of not
more than 20 pages in length, on or before August 31, 2020. If the Court determines that oral
argument is warranted, the parties will be notified and a hearing will be scheduled. Otherwise
the Motions for Summary Judgment will be taken under submission after August 31, 2020.


       DONE and ORDERED this 16th day of July, 2020.

                                            s/ WILLIAM H. STEELE
                                            UNITED STATES DISTRICT JUDGE




                                               -2-
